In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-889V
                                        UNPUBLISHED


    MARGARET CRAIG,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.                                                       Filed: July 8, 2022

    SECRETARY OF HEALTH AND                                  Motion for decision; Dismissal;
    HUMAN SERVICES,                                          Influenza Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
                        Respondent.                          (SIRVA)


Bridget C. McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On February 8, 2021, Margaret Craig filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10 through 34,2
(the “Vaccine Act”). Ms. Craig alleged that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) from an influenza vaccine she received on October 21,
2020. ECF No. 1.

       On June 22, 2022, Ms. Craig filed a motion for a decision dismissing the petition.
For the reasons set forth below, Ms. Craig’s motion is GRANTED, and this case is
DISMISSED.

        In the petition, Ms. Craig alleged that she suffered a shoulder injury from an
influenza vaccination but did not provide any medical history for treatment of the injury.
ECF No. 1. Ms. Craig did not submit any medical records or an affidavit with the
petition.
1
 Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       The February 11, 2021 PAR Initial Order required Ms. Craig to file all the
statutorily required documents, including medical records supporting the vaccination,
pre-vaccination treatment, and post-vaccination treatment. ECF No. 5.

       After receiving numerous extensions of time, Ms. Craig filed a PAR
Questionnaire with the signature dated as December 15, 2021. ECF No. 13.3 The PAR
Questionnaire indicates that Petitioner’s most recent appointment with an orthopedic
physician was on February 4, 2021, and her most recent appointment with an outpatient
therapy service was on February 3, 2021. Petitioner then received more extensions of
time but did not file any additional documents in support of her petition.

       On June 22, 2022, Ms. Craig filed a motion for a decision dismissing the petition
stating that “[an] investigation of the facts and science supporting her case has
demonstrated to petitioner that she will be unable to prove that she is entitled to
compensation in the Vaccine Program.” ECF No. 19.

        To receive compensation under the National Vaccine Injury Compensation
Program, a petitioner must prove either 1) that the vaccinee suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of the
vaccinations, or 2) that the vaccinee suffered an injury that was actually caused by a
vaccine. See §§ 300aa—13(a)(1)(A) and 11(c)(1). Ms. Craig alleged that she sustained
a SIRVA Table Injury.

       Under the Vaccine Act, a petitioner may not receive compensation based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(1). Ms.
Craig has not filed any statutorily required documentation, including medical records or
affidavits, to establish the elements of her vaccine claim. § 300aa—11(c). Moreover, in
her motion for decision, Ms. Craig conceded that she would not be able to establish
entitlement.

       Thus, Petitioner has failed to establish entitlement to compensation in the
Vaccine Program. This case is dismissed for insufficient proof. The clerk shall
enter judgment accordingly.4

IT IS SO ORDERED.

                                                   s/Brian H. Corcoran
                                                   Brian H. Corcoran
                                                   Chief Special Master



3
    An identical PAR Questionnaire appears to have been filed on May 23, 2022. ECF No. 17.
4
 If Petitioner wishes to bring a civil action, she must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       2